Citation Nr: 0311580	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected lumbar 
disc disease at L4-L5.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1972 
to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's right Achilles tendon rupture was caused by 
the service-connected lumbar disc disease at L4-L5.  


CONCLUSION OF LAW

The veteran's right Achilles tendon rupture is proximately 
due to or the result of a service-connected injury.  
38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).  A claim for secondary service connection 
requires competent medical evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  

Background.  As noted above, the veteran's active military 
service extended from June 1972 to October 1992.  The service 
medical records show that the veteran underwent L4-L5 
hemilaminectomy in 1988.  There was a recurrence of low back 
symptoms prior to his release service.  In the initial 
October 1993 rating decision, the RO granted service 
connection for the postoperative status post hemilaminectomy 
L4-5, rated as 10 percent disabling.   

A January 1994 VA examination disclosed limitation of lumbar 
motion, positive straight leg raising tests and 1+ deep 
tendon reflexes.  An October 1994 rating decision increased 
the evaluation of the service-connected back disorder to 20 
percent.

Magnetic resonance imaging (MRI) by VA in October 1996 
disclosed status post L4-5 laminectomy with minimal epidural 
scar and diffuse disc bulge with probable superimposed left 
paramedian herniation.  On the December 1996 VA examination, 
the veteran reported back pain with radiation down the left 
lower extremity.  There was a limitation of back motion.  
There was no spasm.  Neurologic findings were normal.  An 
April 1997 rating decision continued the 20 percent 
evaluation.  

The file includes VA clinical records dated from September 
1999 to January 2000.  On September 1, 1999, the veteran 
reported that he had low back pain after his back gave out on 
him earlier in the day.  Defects at the L4-5 level were noted 
on X-ray studies.  On September 2, 1999, it was reported that 
the veteran's back gave out on him and that during the 
incident he stretched his right Achilles tendon to the point 
of hearing a snap.  He had Achilles pain and tenderness.  On 
September 7, 1999, the right Achilles tendon was surgically 
repaired.  

At the Board's request, a VA physician reviewed the records 
in this case and examined the veteran in April 2003.  The 
physician reported that the veteran described an acute 
episode of radicular symptoms, causing pain and weakness in 
the right lower extremity.  The pain and weakness disrupted 
his balance, causing him to fall on a fixed plantar flexed 
right ankle, resulting in a tear of the Achilles tendon.  It 
was the VA doctor's opinion that the veteran's back condition 
with resultant radiculopathy could have caused enough pain 
and weakness that would have caused him to have muscle 
imbalance and fall and tear his Achilles tendon.  

Analysis.  VA must base its decisions on medical facts and 
opinions.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this case, there is one medical opinion as to 
whether the right Achilles tendon injury is due to the 
service-connected back disorder and that opinion does, 
indeed, recognize that the service-connected disability 
caused the right Achilles tendon injury.  As the weight of 
the competent medical evidence supports the claim, it will be 
granted.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  In view of the 
Board's allowance of the benefit sought on appeal, any 
failure to comply with the VCAA would not be prejudicial to 
the veteran.


ORDER

Service connection for a right Achilles tendon rupture is 
granted.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

